Appeal by the employer and carrier from an award of disability compensation. Appellants contend that there is no substantial evidence that claimant’s disability from coronary insufficiency is causally related to an accident arising out of and in the course of his employment. Claimant was employed as a truck driver and store helper by a wholesale produce dealer. On June 29,1960, he removed a bag of potatoes weighing 100 pounds from the top of a 5-foot stack, intending to place it on a hand truck. He testified that he stumbled over another bag which had fallen from the stack, and fell on the bag of potatoes he was holding. He immediately suffered chest pains, “ a cold sweat came over me, and then when I tried to get up the pain was terrible then.” He immediately notified his foreman and went home before the regular quitting time. He took alka seltzer and aspirin and went to bed. Claimant continued to work until July 8 before seeing a doctor. However, he did less than his usual work, but kept on the job, although “ The pain was killing me ”. Upon consulting a doctor an electrocardiogram was taken which “ revealed definite changes in the posterior coronary infarction.” Although coneededly claimant suffered from a pre-existing arteriosclerosis, there is substantial medical evidence that the “potato” incident brought about a definite change in this condition and was causally related to claimant’s disability. The ease falls well within the pattern of many heart cases where awards have been sustained. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present— Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.